Exhibit 10.23

AMENDMENT NO. 3

TO

ADMINISTRATIVE SERVICES AGREEMENT

This Amendment No. 3 to Administrative Services Agreement (“Amendment”),
effective as of June 1, 2014 (the “Amendment Effective Date”), is by and between
ARIA Retirement Solutions. Inc. (“ARIA”) and Transamerica Advisors Life
Insurance Company (referred to herein as the “Company”).

WHEREAS, effective August 3, 2011 ARIA and the Company entered into an
Administrative Services Agreement (the “Agreement”) that describes the terms and
conditions under which ARIA would provide certain third party administration
services to Company.

WHEREAS, the parties wish to add to the responsibilities assigned to the parties
in Exhibit A of the Agreement.

IT IS THEREFORE AGREED AS FOLLOWS:

 

  1. As of the Amendment Effective Date, the following shall be added as a new
obligation in Exhibit A of the Agreement under “Sales and Marketing”:

 

ID

  

Activity

  

ARIA

  

Company

2.3    Supervision of state mandated annuity training    X   

 

  2. Furthermore, as of the Amendment Effective Date the parties agree as
follows:

Supervision of state mandated annuity training

As permitted by state insurance laws and regulations. Company contracts with
ARIA for ARIA to establish procedures which are reasonably designed to ensure
compliance with standards for annuity training obligations, as follows:

 

  (i) Establish and maintain reasonable procedures for validating completion of
annuity training obligations

 

  (ii) Verify and document agent has completed the required annuity training
before allowing agent to solicit an annuity product.

 

  (iii) Provide to Company an annual certification by a senior manager with
responsibility for annuity training supervision in a format acceptable to
Company.

 

  (iv) Promptly cooperate with period reviews by the Company reasonably designed
to verify the accuracy of the annual certification and ongoing compliance with
this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed and
delivered by their duly authorized representative as of the Amendment Effective
Date.

 

TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY         ARIA RETIREMENT SOLUTIONS,
INC. By:  

LOGO [g474156stp09a.jpg]

 

      By:  

LOGO [g474156stp09b.jpg]

 

Name:  

Anne M Spaes

      Name:   Karen Chang Title:  

VP

      Title:   Chief Financial Officer Date:  

9/12/14

      Date:   September 9, 2014